Title: To Thomas Jefferson from J. H. de Croisoeuil, 1 May 1805
From: Croisoeuil, J. H. de
To: Jefferson, Thomas


                  
                     Monsieur le Président. 
                     
                     Norfolk 1er May 1805.
                  
                  Permettez à un français passager en cette ville et vivant dans l’obscurité, de s’élever un instant jusqu’à votre Excellence et de lui offrir un juste tribut d’hommages. c’est moins comme au chef d’un état puissant que j’ai l’honneur de les adresser, que comme à l’ami au protecteur des arts et des lettres. ils n’ont cessé d’être cultivés dans ces tems de calamités dont le seul souvenir afflige encore, et en ont allégé le poids. lorsque la religion fondait en larmes et qu’un crêpe funebre voilait le temple de la justice, l’homme pieux priait en secret et le sage étudiait dans le silence. le terme de nos malheurs fut le moment ou l’on put professer hautement les principes antérieurs à tous les tems. bientôt au siecle de la démence succéda le regne de l’ordre, et la société redevint une nouvelle copie de la création.
                  La persévérance dans le bien constitue seule l’homme vertueux, les ouvrages d’Esprit sont les exercices du talent, une bonne action ne sera donc pas plus la vertu qu’on bon mot ne sera de l’Esprit. mais la Vertu, Mr. le Président, vous le savez, a besoin des talens pour composer le vrai mérite. lorsqu’il se trouve dans la représentant d’une grande nation, c’est alors qu’il en devient la pierre fondamentale, alors il est à lui seul une puissance; ses actions, qui ne diffèrent que par leur plus ou moins d’importance, reçoivent toutes son empreinte. son esprit est une source de lumieres pour ses contemporains, et sa vie un modele pour les générations futures.
                  Deux grands états se disputent aujourd’hui l’empire et semblent avoir pris pour devise, plutôt périr que de ne pas commander. l’un emprunte des deux mondes ce qui lui manque pour rivaliser avec l’autre, puissant par lui même. celui cy par son immobilité ma majestueuse a lutté jusqu’à présent avec sureté contre toute l’activité de l’autre toujours inquiet, toujours dans les craintes, mais toujours debout et dans la plus respectable attitude. tous deux nous offrent un spectacle allarmant, se font une guerre sans combats, négocient sans paix, commercent sans s’enrichir. loin du sage toute idée de destruction. les grandes associations d’hommes sont les plus beaux chef d’œuvres de la raison humaine, et méritent notre respectueuse admiration.
                  Cette situation critique est la conséquence des événemens passés qui ont saisi d’étonnement toutes les nations, et ne peuvent être expliqués qu’en remontant à l’arbitre souverain des peuples et des rois. j’ai tenté de les décrire. je me suis armé d’un poinçon de fer, j’ai parcouru les fastes horribles de notre histoire, et en ai tracé les événemens en caracteres de sang. l’effrayante complicité des crimes et de la puissance de la france a pétrifié les ames et glaçé les cœurs. le ciel a suspendu le cours de ses vengeances et a opéré un prodige instantané. près de l’abyme ou j’ai vu ma patrie, un jeune heros chargé de toute sa gloire l’a fermé, pour ainsi dire, d’un seul coup de son bras, et a consolé la france couverte de deuil. la sagesse prémier don du créateur, le courage, la force l’ont fait le plus grand homme de l’Europe. par lui la tranquilité a été rétablie dans son paÿs, par lui la paix a été donnée aux deux mondes, et son bonheur n’a plus été redoutable qu’à ses ennemis.
                  C’était avec une plume d’or qu’il fallait peindre ces dernieres marveilles, je le sais; mais que je serais flatté si cette production de mes faibles talents méritait un moment votre attention! peut être avez vous vu, Mr. le président dans la gazette de Norfolk l’annonce de la cinquieme partie des annales de la révolution française. peut être que l’avertissement a déja été honnoré de votre regard. je le devrais à Mr. Girardin dont vous connaissez la belle plume qui a relevé mon ouvrage par sa traduction brillante. je ne me suis point proposé dans cette cinquième partie de louer, encore moins de juger le premier Consul de france Napoleon Buonaparte: je rapporte les faits assez éloquens par eux mêmes. pour le louer d’une maniere digne de lui pour le bien juger, il faudrait être ou grand Ministre ou grand roy.
                  L’éclatant diadême, le plus beau de l’Europe qui ceint aujourd’hui son front, le juste prix de ses hauts services, de ses talens signalés, le soumet à un joug superbe qu’il porte avec honneur, et précipite dans l’abyme de sa gloire sa nombreuse famille. votre personne offre un aspect plus doux et plus flatteur. votre place éminente vous impose des devoirs plus satisfaisans: l’estime et la considération de l’univers courronnent vos nobles fonctions. Je suis avec un respect profond Monsieur le Président De Votre Excellence Le très humble et très obéissant serviteur
                  
                     
                        J. H. De Croisœüil 
                     
                  
               